Citation Nr: 1202564	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for leukopenia.

2.  Entitlement to service connection for bilateral glaucoma.

3.  Entitlement to service connection for lumbar spine disorder, to include as due to service-connected disabilities.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as due to service-connected disabilities.

5.  Entitlement to service connection for a dental disorder for compensation purposes.

6.  Entitlement to an increased rating for osteoarthritis of the left acromioclavicular joint with rotator cuff tear of the left shoulder, post-operative, currently rated 20 percent disabling.

7.  Entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, had subsequent service in the reserves, and served on active duty from June 1981 to November 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

Specifically, a December 2007 rating decision denied entitlement to service connection for dental disorder.  A notice of disagreement was filed in June 2008.  A January 2009 rating decision denied entitlement to service connection for leukopenia, bilateral glaucoma, lumbar spine disorder, PTSD, an increased rating for left shoulder disability, and entitlement to a TDIU.  A notice of disagreement was filed in February 2009.  A statement of the case was issued in January 2010 with regard to all issues, and a substantive appeal was received in March 2010.  

In December 2010, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO; a transcript of the hearing has been associated with the claims folder.  Thereafter, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the Board may properly consider such newly received evidence.

The Board notes that the Veteran has claimed entitlement to service connection for PTSD.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

With respect to the Veteran's claim for a dental disorder, the Board observes that a claim for service connection is also considered to be a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  In this regard, the December 2007 rating decision denied service connection for a dental disorder for compensation purposes and a March 2008 letter from the Central Arkansas Veterans Healthcare System denied the Veteran's claim for dental treatment purposes.  In the Veteran's June 2008 notice of disagreement submitted via his representative, he specifically indicated that he was in disagreement with the December 2007 rating decision and intended to appeal the issue of service connection for loss of teeth and periodontitis for dental care only.  However, despite the March 2008 letter from the Central Arkansas Veterans Healthcare System, such issue has never been adjudicated by the RO.  Therefore, the issue of entitlement to service connection for loss of teeth and periodontitis for dental treatment purposes has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.       

The issues of entitlement to service connection for lumbar spine and an acquired psychiatric disorder, to include PTSD; entitlement to an increased rating for left shoulder disability; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran does not have a current disability manifested by leukopenia. 

2.  The Veteran's diagnosed dental disorders are not as a result of trauma in service.

3.  Bilateral glaucoma was not manifested during service and is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection of leukopenia have not been met.  38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2011).

2.  A dental disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381 (2011).

3.  Bilateral glaucoma was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303  (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In April 2007, a VCAA letter was issued to the Veteran with regard to his dental disorder claim, and a June 2008 VCAA letter was issued to the Veteran with regard to his leukopenia and glaucoma service connection claims.  Such letters predated the respective rating decisions.  The VCAA letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and notice as to the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains the Veteran's service treatment records, post-service VA and private medical records, records from the Social Security Administration (SSA), and lay statements and testimony of the Veteran.  There is no indication of relevant, outstanding records which would support these service connection claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

It is noted that the Veteran was not provided with a VA examination or opinion with respect to his claims of entitlement to service connection for leukopenia and glaucoma.  However, such is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case.

With regard to the claim of service connection for leukopenia, the evidence does not establish a diagnosis in service nor a currently disability for VA purposes, and with regard to his claim of service connection for glaucoma, the evidence does not establish that the Veteran suffered "an event, injury or disease in service," so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of these disabilities in service.  

Relevant to the Veteran's dental disorder, the Board observes that he was provided with a VA examination in September 2007.  At such time, the examiner considered the Veteran's reported dental history during service and his current dental circumstances.  He provided diagnoses of acquired loss of teeth and periodontitis with slight calculus and debris, and found that appropriate military dental care was provided.  As the Veteran's current dental diagnoses are not subject to service connection for compensation purposes and he received a full examination in order to assess the current nature of his dental disorder, the Board finds that such examination is adequate to adjudicate the Veteran's claim of entitlement to service connection for a dental disorder for compensation purposes. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues of entitlement to service connection for leukopenia, a dental disorder, and glaucoma on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Leukopenia

The Board notes that leukopenia is a "condition involving abnormally fewer white blood cells."  See Watson v. Brown, 4 Vet. App. 189, 191 (1993).

Service treatment records do not reflect a finding of leukopenia.  Likewise, a September 2001 separation examination fails to show a finding of leukopenia.  VA outpatient treatment records reflect a finding of leukopenia in August 2006, thus over 4 years after separation from service.  In August 2006, it was noted that the Veteran had an abnormal hematologic complete blood count result.  Per the Veteran's decision, no further evaluation was deemed clinically necessary at that time.  

While acknowledging that the Veteran has a post-service diagnosis of leukopenia, there is no indication that such post-service finding is due to service.  Notwithstanding this, although there is evidence showing the Veteran had a low white blood cell count in 2006, and a current diagnosis of leukopenia, the Board notes that leukopenia by itself is not a "disability" for which service connection may be granted.  Leukopenia is merely an abnormal laboratory finding, and there is no evidence showing the Veteran has a causal or resultant disability due to his leukopenia.  In this context, while the Veteran testified that he suffers from colds and gets colds more often, there is no evidence to support a finding that any sickness is due to leukopenia or initially manifested in service.  Likewise, he does not have a history of leukemia or any other hematologic cancers.

The Veteran is not competent to diagnose leukopenia as it requires laboratory testing, and he is also not competent to relate his leukopenia to service as he does not have the requisite medical expertise.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

Therefore, because leukopenia is not shown in service, is not a disability for VA adjudicative purposes, and the Veteran has not been shown to have a disability associated with his leukopenia, the preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt doctrine is not for application.  

Dental disorder

The Veteran asserts that he should be compensated for his dental disorder as such manifested in service.  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in § 17.161 of this chapter, but not for purposes of compensation.  See 38 C.F.R. § 3.381(a).

The Veteran claims entitlement to service connection for dental condition, asserting that during service his teeth were pulled.  Service treatment records do reflect that the Veteran underwent dental treatment during service, to include having teeth pulled and undergoing periodontal treatment.  Service treatment records do not reflect that the Veteran sustained any dental trauma, and he specifically denied any trauma at the Board hearing.

In September 2007, the Veteran underwent a VA examination.  The Veteran claimed that he had his teeth extracted in the 1990's.  A full upper denture and lower, removable partial denture was done while he was at Little Rock Air Force Base.  A root canal and crown were done at Barksdale Air Force Base on tooth number 28 on a different date.  Upon physical examination, the examiner noted his missing teeth and nonreplaceable teeth.  The Veteran did not have any displacement of mandible; no scars around the maxilla and mandible; no muscle injury; no loss of bone; and, no loss of sensation.  He had a maxillary horizontal overbite.  The examiner diagnosed loss of teeth acquired, and periodontitis with slight calculus and debris.  Upon examination of the claims folder, the examiner noted that the Veteran had maxillary complete extraction and mandibular partial extraction.  Dentures were created in 1991 and 1997.  The examiner stated that appropriate military dental care was provided.

While the Veteran may have undergone dental treatment in service, to include extractions, root canals, and periodontal treatment, such treatment is routine in nature.  

While service connection may be established for treatment purposes for these conditions, the regulations listed above clearly prohibit service connection for purposes of compensation where the disability involves replaceable missing teeth or periodontal disease.  38 C.F.R. § 3.381.  As neither condition is recognized by the applicable regulations as a disability for which VA compensation may be granted, the Veteran's claim is not warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not a disability for compensation purposes).  With regard to any characterization by the Veteran that he sustained trauma to the mouth or teeth during service, in fact the record reflects that he underwent routine dental work, as determined by the September 2007 VA examiner.  His dental problems were not due to any in-service trauma, nor due to combat.  Additionally, there is no evidence that the Veteran was a prisoner of war.  See 38 C.F.R. § 3.381(b).  The only dental treatment rendered was for periodontal disease, carious teeth, and missing teeth.  Service connection for missing teeth and periodontal disease for compensation purposes is not legally permitted, and to that extent, as a matter of law this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. 4.150, Diagnostic Codes 9913-9916.  Consequently, there is no basis for entitlement to service connection for residuals of dental condition for compensation purposes.



Bilateral glaucoma

Service treatment records do not reflect any complaints or diagnoses of glaucoma.  His September 2001 separation examination reflects that he wears glasses, but it does not reflect a diagnosis of glaucoma.  

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439 (1992); Veterans Benefits Administration (VBA) Manual M21-1MR ("M21-1MR"), Part III, iv.4.B.10.d.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

VA outpatient treatment records reflect that open angle glaucoma was diagnosed in June 2006, thus over four years after separation from service.  Thereafter, the Veteran has undergone treatment for glaucoma.  

At his Board hearing, the Veteran seemed to suggest that his glaucoma was diagnosed during service or shortly after service.  However, the Board notes that the Veteran filed claims for compensation in July 2002 and August 2005, but did not claim entitlement to service connection for glaucoma.  It seems reasonable that if he had pertinent disability and thought it was related to service, he would have claimed service connection for it at that time.  This suggests that the Veteran did not have pertinent disability at the time he completed such claims.  As detailed, the medical evidence reflects that glaucoma was not diagnosed until June 2006.  The lack of any evidence of glaucoma for several years after separation and the initial findings or documented complaints of glaucoma weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran is not competent to diagnose glaucoma as it requires an examination by a medical professional, and he is also not competent to relate his glaucoma to service as he does not have the requisite medical expertise.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  Moreover, while he has alleged that such has been present since service, thus arguing a continuity of symptomatology, the Board such statements to be not credible as they are contradicted by the remainder of the evidence.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995).  As previously discussed, the evidence fails to show the existence of glaucoma until June 2006.  Therefore, there is no basis for granting service connection for glaucoma and the Veteran's claim must be denied.


ORDER

Service connection for leukopenia is denied.

Service connection for dental disorder for compensation purposes is denied.

Service connection for bilateral glaucoma is denied.



REMAND

With respect to the remaining issues on appeal, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As relevant to all claims, while on remand, updated VA treatment records should be obtained from the Central Arkansas VA Healthcare System, to include the McClellan and El Dorado facilities, for the period March 14, 2008, to the present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Additionally, as pertinent to the Veteran's claims for service connection for a lumbar spine disorder and acquired psychiatric disorder, the Board observes that he has alleged that his service-connected disabilities caused or aggravated such disorders.  However, he has not been provided with VCAA notice regarding the secondary aspect of his claims.  Therefore, such should be accomplished on remand.

Lumbar spine disorder

The Veteran has testified that he experienced low back symptomatology during service, but denied seeking treatment and denied sustaining an injury to the spine.  Service treatment records do not reflect any complaints or diagnoses related to the lumbar spine.  The Veteran asserts that his lumbar spine disability is due to or aggravated by his service-connected disabilities, to include his left shoulder disability.

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a 
nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Initially, the Board notes that a July 2002 radiology interpretation of the abdomen and pelvis reflect evidence of degenerative changes in the lumbar spine with no other abnormality seen within the abdomen or pelvis.  The Board notes that for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  

Otherwise, VA outpatient treatment records reflect complaints of low back pain beginning in or about December 2003.  The Board notes, however, that the specific VA outpatient treatment record that diagnosed a back condition in December 2003 is not of record.  Thus, the AOJ should ensure that the entirety of the Veteran's VA outpatient treatment records are associated with the claims folder.  A May 2004 private treatment record reflects complaints of low back pain.  The Veteran stated that the onset of low back pain was acute and had been occurring in a persistent pattern for months.  The course had been gradually worsening.  The examiner diagnosed lumbar/lumbosacral intervertebral disc degeneration (established diagnosis). 

Therefore, the Veteran should be afforded a VA examination to assess whether arthritis (degenerative joint disease) of the lumbar spine manifested within a year of separation from active service and, if so, what were the manifestations, and whether his lumbar spine disorder is due to or aggravated by his service-connected disabilities.  

Acquired psychiatric disability, to include PTSD

Initially, the Board notes that with regard to the Veteran's claim of service connection for PTSD, new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3) (2011); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  Thus, the primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

With regard to the question of whether the Veteran engaged in combat, the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  Mere service in a combat area or combat zone does not in itself lead to the conclusion that an individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 1999).  If the record does not demonstrate that the Veteran engaged in combat with the enemy, his alleged in-service stressors must be corroborated.  Accordingly, the question which must be resolved is whether the Veteran sustained a qualifying stressor within the requirements of 38 C.F.R. § 3.304(f).  

The Veteran's DD Form 214 and service personnel records reflect that he had 18 months of service in Germany; otherwise, he served stateside.  His military occupational specialty (MOS) was unit supply specialist.  It is not clear the basis for the Veteran's assertion that he has PTSD due to service as he has not submitted any lay statements in support of this claim.  

In January 2008, the Veteran underwent a PTSD screening.  The examiner noted that his PTSD screen score was 4 which constitutes a positive screening.  However, VA outpatient psychiatric assessments do not otherwise reflect a diagnosis of PTSD.  

However, VA outpatient treatment records do reflect a diagnosis of depression which was rendered in or about January 2008.  The Veteran asserts that his depression is due to or aggravated by his service-connected disabilities.  Likewise, a November 2009 VA outpatient assessment reflects that the Veteran is followed for depression that has accompanied decline in physical health.  

Therefore, the Board finds that, on remand, the AOJ should notify the Veteran of the regulation changes and ensure that the Veteran's claim of service connection for PTSD is readjudicated under the amendments.  Additionally, the Veteran should be scheduled for a VA examination to determine the current nature and etiology of his acquired psychiatric disorder, to include whether such is related to any verified stressor in service and/or the result of his service-connected disabilities.  

Left shoulder disability

The Veteran's left shoulder (minor extremity) is rated 20 percent disabling.  In December 2007, the Veteran filed an increased rating claim, and in February 2008 he underwent a VA examination to assess the severity of his left shoulder disability.  At the Board hearing the Veteran testified to his continued symptoms, and stated that his disability had worsened since the last VA examination.  He further indicated that he experienced neurological impairment in connection with such disability, to include numbness, tingling, and loss of grip strength.  The Veteran also stated that he is unable to work due to his left shoulder disability.  While a new VA examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Therefore, the Board finds that a remand is necessary in order to schedule the Veteran for an appropriate VA examination in order to assess the current nature and severity of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

TDIU

The evidence of record reflects that the Veteran was a bus driver and stopped working in or about 2007.  He asserts that he is unable to work due to his depression and left shoulder disability.  

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341.  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  Rating boards should submit to the Director, Compensation and Pension service, for extra- schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a). 

In the instant case, the Veteran is service-connected for osteoarthritis of the left acromioclavicular joint with rotator cuff tear of the left shoulder, post-operative, evaluated as 20 percent disabling; tendonitis with degenerative joint disease of the right shoulder, evaluated as 10 percent disabling; bony prominence of the left olecranon with degenerative joint disease of the left elbow, evaluated as 10 percent disabling; bony prominence of the left wrist, evaluated as 10 percent disabling; bony prominence of the right wrist, evaluated as 10 percent disabling; left heel spur, evaluated as 10 percent disabling; hiatal hernia with gastroesophageal reflux, evaluated as 10 percent disabling; and residuals of nodule removal of the left foot, evaluated as 10 percent disabling.  His combined disability rating is 70 percent.  

Additionally, as noted by the AOJ, as the Veteran is service-connected for disabilities of the left shoulder, right shoulder, left elbow, left wrist, right wrist, and left heel, which all affect a single body system, i.e., orthopedic, they are considered one disability.  See 38 C.F.R. § 4.16(a).  As such, for TDIU purposes, he has two or more disabilities, with at least one ratable at 40 percent or more, when taking into consideration that the foregoing disabilities affect a single body system, and sufficient additional disability to bring the combined rating to 70 percent or more.  Therefore, the Veteran meets the threshold criteria for a TDIU.  As such, the remaining inquiry is whether his service-connected disabilities render him unemployable.   

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19. 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...." 

The Board has determined that there is insufficient medical evidence which addresses the effect of the Veteran's service-connected disabilities on his ability to maintain gainful employment.  Thus, the Veteran should be afforded a VA examination to assess whether his service-connected disabilities preclude unemployability.  Consideration should also be given to any disabilities service-connected as a result of this Remand.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims of entitlement to service connection for a lumbar spine disorder and an acquired psychiatric disorder as secondary to his service-connected disabilities.  Additionally, he should be informed of the regulation changes pertaining to the PTSD aspect of his acquired psychiatric disorder claim.

2.  Obtain VA outpatient treatment records from the Central Arkansas VA Healthcare System, to include the McClellan and El Dorado facilities, pertaining to the lumbar spine from December 2003, and updated VA outpatient treatment records from the Central Arkansas VA Healthcare System, to include the McClellan and El Dorado facilities, for the period March 14, 2008, to the present for all disabilities on appeal.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After obtaining any outstanding treatment records, schedule the Veteran for a VA orthopedic examination with an appropriate medical professional in order to ascertain the nature and etiology of his claimed lumbar spine disorder.  The claims file and a copy of this Remand should be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should diagnose all current lumbar spine disorders and then respond to the following:

a)  Did arthritis (degenerative joint disease) of the lumbar spine manifest prior to November 30, 2002?  If so, please describe the manifestations of such disease.

b)  Does the Veteran have any disability of the lumbar spine that is at least as likely as not (a 50 percent or higher degree of probability) related to his military service?

c)  Does the Veteran have any disability of the lumbar spine that is at least as likely as not (a 50 percent or higher degree of probability) proximately due to a service-connected disability, to include left shoulder disability, right shoulder disability, left elbow disability, left wrist disability, right wrist disability, left heel spur, or residuals of nodule removal, left foot?

If not, has any lumbar spine disorder at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to the Veteran's service-connected left shoulder disability, right shoulder disability, left elbow disability, left wrist disability, right wrist disability, left heel spur, or residuals of nodule removal, left foot, and if so, what measurable degree of lumbar spine disability is due to service-connected left shoulder disability, right shoulder disability, left elbow disability, left wrist disability, right wrist disability, left heel spur, or residuals of nodule removal, left foot?

In offering his opinion, the examiner is requested to fully review the claims file, to include the medical records as well as the Veteran's lay statements regarding incurrence and continuity of symptomatology of his lumbar spine disorder.  The rationale for any opinion offered should be provided.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

4.  After obtaining all outstanding treatment records, schedule the Veteran for a comprehensive VA psychiatric examination to be conducted by a psychiatrist or a psychologist so as to determine the diagnoses of all acquired psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

The examiner should be advised that the Veteran served in Germany for 18 months as a unit supply specialist.  

The examiner should provide opinions as to the following:

a)  Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror;

b)  Whether the Veteran's depression (or any other psychiatric disorder diagnosed) is at least as likely as not (i.e., a likelihood of 50 percent or more) as a result of service or any incident therein;

c)  whether the Veteran's depression (or any other psychiatric disorder diagnosed) is at least as likely as not (i.e., a likelihood of 50 percent or more) proximately due to his service-connected disabilities, to include left shoulder disability, right shoulder disability, left elbow disability, left wrist disability, right wrist disability, left heel spur, residuals of nodule removal, left foot, or hiatal hernia with gastroesophageal reflux;

If not, has his depression (or any other psychiatric disorder diagnosed) at least as likely as not (a 50 percent or higher degree of probability) undergone a permanent increase in its severity due to the Veteran's service-connected disabilities, to include left shoulder disability, right shoulder disability, left elbow disability, left wrist disability, right wrist disability, left heel spur, residuals of nodule removal, left foot, or hiatal hernia with gastroesophageal reflux, and if so, what measurable degree of acquired psychiatric disability is due to service-connected left shoulder disability, right shoulder disability, left elbow disability, left wrist disability, right wrist disability, left heel spur, residuals of nodule removal, left foot, or hiatal hernia with gastroesophageal reflux.

In offering his opinion, the examiner is requested to fully review the claims file, to include the medical records as well as the Veteran's lay statements regarding incurrence and continuity of symptomatology of his acquired psychiatric disorder.  The rationale for any opinion offered should be provided.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  

5.  After obtaining all outstanding treatment records, the Veteran should be scheduled for a VA orthopedic examination in order to ascertain the severity of his left shoulder disability.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  With regard to the left shoulder, range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

The examiner should specifically indicate whether the Veteran's left shoulder disability results in neurologic impairment, to include numbness, tingling, and loss of grip strength.  If so, the examiner should describe the nature and severity of the impairment.  

6.  After obtaining all outstanding treatment records, the Veteran should be scheduled for a VA examination(s) to determine whether his service-connected disabilities (left shoulder disability, right shoulder disability, left elbow disability, left wrist disability, right wrist disability, left heel spur, residuals of nodule removal, left foot, or hiatal hernia with gastroesophageal reflux), either singularly or jointly, render him unable to secure and follow a substantially gainful occupation.  If need be, further testing should be accomplished.  The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements.  If, prior to this examination, service connection is established for other disabilities, the examiner should also consider these disabilities.  In making this employability determination, the examiner should also consider the Veteran's level of education, other training, and work experience.  The examiner should provide supporting rationale for any opinion offered.  

7.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to service connection for lumbar spine disability pursuant to § 3.310; entitlement to service connection for an acquired psychiatric disability, to include PTSD, pursuant to § 3.310 and under the provisions of 38 C.F.R. § 3.304(f)(3) (2011) and 75 Fed. Reg. 39843 - 39852 (July 13, 2010); entitlement to an increased rating for left shoulder disability; and, entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


